DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020,06/10/2020, 06/17/2021, 01/05/2022 and 05/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,4,5,7,8,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US 2017/0110933) in view of Osada et al. (US 2010/0207474).
	Regarding claim 1, Michel teaches:
A wheel support bearing assembly (title, para 11), comprising: 
a wheel support bearing (20, Fig 6) including: 
a stationary ring (22, Fig 4); 
a rotational ring (31,39) to which a wheel of a vehicle is attached, the rotational ring being rotatably supported via rolling elements (71,72) by the stationary ring (22); and 
a brake rotor (45) attached to the rotational ring (31,39); and 
a power unit (2-3) including: 
a stator (21,24) mounted to the stationary ring (22); and 
a rotor (30,34) mounted to the rotational ring (31,39),
the power unit (2-3) being that of an outer rotor design (para 58) in which the stator is located at an outer periphery of the wheel support bearing (20) and the rotor (30,34) is located radially outward of the stator (21,24, Fig 4), 
an entirety of the power unit (2-3) being sized to extend radially inward of a peripheral section of the brake rotor (45), against which a brake caliper (47) is pressed,
an entirety of the power unit (2-3), excluding a mount part thereof to a hub flange (17, Fig 6), provided on an outboard side, of the rotational ring (31,39), being sized to be situated in an axial range between the hub flange (17, Fig 6) and a mount surface (13), on an inboard side of the wheel support bearing (20), with respect to a vehicle body, and the rotor (30,34) including: 
an outer shell magnetic body (30), and forms an outer shell of the power unit; and 
permanent magnets (34, para 58) that are provided to the outer shell magnetic body (30).
	Michel does not teach the use of an outer shell magnetic body (30), which is made from soft magnetic material.
	Osada et al. teaches the use of an outer shell magnetic body, which is made from soft magnetic material (abstract), to provide a motor-generator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel to use of an outer shell magnetic body, which is made from soft magnetic material, as Osada et al. teaches.
	The motivation to do so is that it would allow one to provide a motor-generator with the applicable magnetic field and power as needed (para 17 of Osada et al.).

Regarding claim 4/1, Michel teaches wherein the wheel support bearing is configured to support a driven wheel that is mechanically non-coupled to primary drive source for the vehicle or a drive wheel coupled to the primary drive source for the vehicle (paras 2-3).

Regarding claim 5/1, Michel teaches wherein the stationary ring (22, Fig 4) of the wheel support bearing is an outer ring, and the rotational ring of the wheel support bearing is an inner ring (31- as viewed from the bolts 95 and looking towards element 27).

Regarding claim 7/1, Michel teaches wherein the power unit is a motor generator serving as both an electric motor and a power generator (para 61).

Regarding claim 8/1, Michel teaches, wherein the rotor includes a cylindrical casing made from resinous material that is molded integrally with the magnetic body.

Regarding claim 10/1, Michel teaches the wheel support bearing assembly being installed to a vehicle (abstract, Fig 3), wherein the mount surface (13), on an inboard side, with respect to the vehicle body is an outboard side face of an undercarriage frame component of the vehicle (inherent –bolts 95 are situated as shown in Fig 3, the wheel is clearly attached to the vehicle therethrough).

Regarding claim 11/1, Michel teaches a vehicle comprising a wheel support bearing assembly as claimed in claim 1 (abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US 2017/0110933) in view of Osada et al. (US 2010/0207474) as applied to claim 1 above, and further in view of Chu et al. (CN 205490273).
Regarding claim 6/1, Michel in view of Osada et al. disclose the invention as discussed above, except wherein a drive voltage of the power unit for rotary driving or a regenerative voltage of the power unit is 100 V or less.
	Chu et al. teach wherein a drive voltage of the power unit for rotary driving or a regenerative voltage of the power unit is 100 V or less (“Contents of the utility model” – paras 1-3 “the working voltage of the drive circuit is less than or equal to 80 or less than equal to 96 volts”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel in view of Osada et al. to make a drive voltage of the power unit for rotary driving or a regenerative voltage of the power unit to be 100 V or less, as taught by Chu et al.
The motivation to do so is that it would permit one to apply it to industrial truck and rail wagon, and truck, tractor as wanted (“Contents of the utility model” para 1 of Chu et al.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US 2017/0110933) in view of Osada et al. (US 2010/0207474) as applied to claim 1 above, and further in view of Takizawa et al. (US 2002/0097040).
 Regarding claim 9/1, Michel in view of Osada et al. disclose the invention as discussed above, except further comprising a rotation sensor configured to detect a rotational speed of the rotational ring relative to the stationary ring.
Takizawa et al. disclose a device further comprising a rotation sensor configured to detect a rotational speed of the rotational ring relative to the stationary ring (paras 13-14), for the purpose to detect rotation speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel in view of Osada et al. to further comprising a rotation sensor configured to detect a rotational speed of the rotational ring relative to the stationary ring, as Takizawa et al. discloses.
The motivation to do so is that it would allow one to detect rotation speed as needed (abstract of Takizawa et al.).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein an inner peripheral surface, on an outboard side, of the rotor is secured to an outer peripheral surface of the hub flange….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claim 3/2 is also allowable for depending on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834